Reynolds, J. (concurring).
I concur in the result reached on the merits, but I would reverse because of the lack of standing of all respondents (St. Clair v. Yonkers Raceway, 13 N Y 2d 72, 76; Matter of Posner v. Rockefeller, 26 N Y 2d 970).
Heklihy, P. J., Greenblott, Cooke and Simons, JJ., concur in Per Curiam opinion. Reynolds, J., concurs in the result in a separate opinion.
Judgment reversed, on the law, without costs, and judgment granted in favor of defendants in accordance with the opinion herein. Appeal from order entered April 29, 1971 dismissed, without costs.